    Case: 1:16-cr-00320-DCN Doc #: 227 Filed: 06/05/19 1 of 2. PageID #: 1570




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:16 CR 320-4
                                                   )
                Plaintiff,                         )   JUDGE DONALD C. NUGENT
                                                   )
        v.                                         )
                                                   )
 REAUNA PASS,                                      )   GOVERNMENT’S MOTION FOR LEAVE
                                                   )   TO DISMISS INDICTMENT
                Defendant.                         )

       Now comes the United States of America, through its counsel, Justin E. Herdman,

United States Attorney, and Om M. Kakani, Assistant United States Attorney, and respectfully

moves this Court for an order to dismiss this matter. Defendant Pass has successfully completed

a pre-trial diversion program administered by this Court [R. 225: Order, PageID 1539] and the

government now seeks leave pursuant to Fed. R. Crim. P. 48(a) to dismiss the charges in this

case against her. A copy of the proposed Order of Dismissal is attached hereto.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                             By:       /s/ Om Kakani
                                                        Om Kakani (NY: 4337705)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3756
                                                        (216) 685-2378 (facsimile)
                                                        Om.Kakani@usdoj.gov
    Case: 1:16-cr-00320-DCN Doc #: 227 Filed: 06/05/19 2 of 2. PageID #: 1571



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of June 2019, a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.

                                                       /s/ Om Kakani
                                                       Om Kakani
                                                       Assistant U.S. Attorney




                                                   2
